Case 3:17-cv-01124-MMA-WVG Document 111 Filed 10/10/19 PageID.2054 Page 1 of 2



   1    James T. Ryan, Esq. (SBN 210515)
   2    JAMES T. RYAN, P.C.
        1110 Glenville Dr. # 307
   3    Los Angeles, California 90035
   4    Tel: 310.990.2889
        Email: jr@jamestryan.com
   5
   6    For Plaintiff LA JOLLA SPA MD, INC.
   7
   8                         UNITED STATES DISTRICT COURT
   9                        SOUTHERN DISTRICT OF CALIFORNIA
  10
        LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
  11
  12          Plaintiff,                    NOTICE OF JULIE CHOVANES’
                            vs.             FAILURE TO COMPLY WITH
  13                                        COURT’S ORDER GRANTING
        AVIDAS PHARMACEUTICALS,             PLAINTIFF’S MOTION FOR
  14    LLC, a limited liability company;   SANCTIONS [Doc. No. 103]
        and DOES 1 through 10 inclusive,
  15                                        Judge: Hon. William V. Gallo
  16          Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            1
Case 3:17-cv-01124-MMA-WVG Document 111 Filed 10/10/19 PageID.2055 Page 2 of 2



   1         TO THE COURT AND DEFENDANT AND ITS COUNSEL:
   2         PLEASE TAKE NOTICE that Julie Chovanes has failed to comply with the
   3   Court’s Order Granting Plaintiff’s Motion for Sanctions, including failing to pay
   4   the monetary sanctions awarded and failing to file a declaration on or before
   5   October 1, 2019 confirming compliance with the Order. 1 [Doc. No. 103.] The
   6   filing of an objection to a Magistrate Judge’s order does not automatically stay the
   7   obligations under that order. See White v. Burt Enterprises, 200 F.R.D. 641, 642–
   8   43 (D.Col.2000) (filing of Rule 72(a) objections did not relieve defendant of its
   9   obligation to comply with the discovery orders), citing Litton Industries, Inc. v.
  10   Lehman Brothers Kuhn Loeb Inc., 124 F.R.D. 75, 79 (S.D.N.Y.1989).
  11
  12   Dated: October 10, 2019                        JAMES T. RYAN, P.C.

  13                                           By s/ James T. Ryan
  14                                              James T. Ryan, Attorney for Plaintiff

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
       1
        It is unclear whether Ms. Chovanes self-reported as ordered, but, one can assume
  28   that she did not given her failure to file the declaration confirming compliance.

                                                  2
